UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-20908 PREMIER FINANCIAL BANCORP, INC. (Exact name of registrant as specified in its charter) Kentucky 61-1206757 (State or other jurisdiction of incorporation organization) (I.R.S. Employer Identification No.) 2883 Fifth Avenue Huntington, West Virginia 25702 (Address of principal executive offices) (Zip Code) Registrant’s telephone number(304) 525-1600 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.YesþNo o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filero. Accelerated filero. Non-accelerated filerþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act).YesoNo þ. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practical date. Common stock, no par value, – 5,236,899 shares outstanding at July 31, 2007 PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2007 INDEX TO REPORT Part I - Financial Information Item 1 – Financial Statements 3 Item 2 – Management’s Discussion and Analysis 18 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 27 Item 4 – Controls and Procedures 27 Part II - Other Information 28 Item 1 – Legal Proceedings 28 Item 1A – Risk Factors 28 Item 2 – Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3 – Defaults Upon Senior Securities 28 Item 4 – Submission of Matters to a Vote of Security Holders 28 Item 5 – Other Information 28 Item 6 – Exhibits 29 Signatures- 30 2. PREMIER FINANCIAL BANCORP, INC. JUNE 30, 2007 PART I- FINANCIAL INFORMATION Item 1.Financial Statements The accompanying information has not been audited by independent public accountants; however, in the opinion of management such information reflects all adjustments necessary for a fair presentation of the results for the interim period.All such adjustments are of a normal and recurring nature.Premier Financial Bancorp, Inc.’s (“Premier’s”) accounting and reporting policies are in accordance with accounting principles generally accepted in the United States of America.Certain accounting principles used by Premier involve a significant amount of judgment about future events and require the use of estimates in their application.The following policies are particularly sensitive in terms of judgments and the extent to which estimates are used: allowance for loan losses, the identification and evaluation of impaired loans, the impairment of goodwill, the realization of deferred tax assets and stock based compensation disclosures.These estimates are based on assumptions that may involve significant uncertainty at the time of their use.However, the policies, the estimates and the estimation process as well as the resulting disclosures are periodically reviewed by the Audit Committee of the Board of Directors and material estimates are subject to review as part of the external audit by the independent public accountants. The accompanying financial statements are presented in accordance with the requirements of Form 10-Q and consequently do not include all of the disclosures normally required by accounting principles generally accepted in the United States of America or those normally made in the registrant’s annual report on Form 10-K.Accordingly, the reader of the Form 10-Q may wish to refer to the registrant’s Form 10-K for the year ended December 31, 2006 for further information in this regard. Index to consolidated financial statements: Consolidated Balance Sheets 4 Consolidated Statements of Net Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 9 3. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS JUNE 30, 2007AND DECEMBER 31, 2006 (DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) (UNAUDITED) 2007 2006 ASSETS Cash and due from banks $ 16,404 $ 16,974 Federal funds sold 37,025 27,583 Securities available for sale 123,446 121,367 Loans held for sale 3,578 1,978 Loans 343,711 343,797 Allowance for loan losses (6,640 ) (6,661 ) Net loans 337,071 337,136 Federal Home Loan Bank and Federal Reserve Bank stock 3,280 3,265 Premises and equipment, net 6,384 6,533 Real estate and other property acquired through foreclosure 501 495 Interest receivable 2,839 2,821 Goodwill 15,816 15,816 Other assets 915 1,484 Total assets $ 547,259 $ 535,452 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits Non-interest bearing $ 77,713 $ 72,784 Time deposits, $100,000 and over 54,653 53,477 Other interest bearing 321,738 312,689 Total deposits 454,104 438,950 Federal funds purchased - 976 Securities sold under agreements to repurchase 13,526 12,555 Federal Home Loan Bank advances 5,011 7,285 Other borrowed funds 9,107 12,275 Interest payable 1,146 1,061 Other liabilities 1,117 1,348 Total liabilities 484,011 474,450 Stockholders' equity Preferred stock, no par value; 1,000,000 shares authorized; none issued or outstanding - - Common stock, no par value; 10,000,000 shares authorized; 5,236,899 shares issued and outstanding 1,108 1,108 Additional paid in capital 43,697 43,624 Retained earnings 19,948 17,420 Accumulated other comprehensive income (loss) (1,505 ) (1,150 ) Total stockholders' equity 63,248 61,002 Total liabilities and stockholders' equity $ 547,259 $ 535,452 See Accompanying Notes to Consolidated Financial Statements 4. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF NET INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2007AND 2006 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Interest income Loans, including fees $ 6,754 $ 6,404 $ 13,518 $ 12,493 Securities available for sale Taxable 1,373 1,288 2,669 2,555 Tax-exempt 40 22 79 45 Federal funds sold and other 545 300 1,058 597 Total interest income 8,712 8,014 17,324 15,690 Interest expense Deposits 2,788 2,140 5,458 4,089 Repurchase agreements and other 86 58 165 115 FHLB advances and other borrowings 287 251 639 455 Debentures - 205 - 467 Total interest expense 3,161 2,654 6,262 5,126 Net interest income 5,551 5,360 11,062 10,564 Provision for loan losses (164 ) (819 ) (128 ) (1,013 ) Net interest income after provision for loan losses 5,715 6,179 11,190 11,577 Non-interest income Service charges on deposit accounts 707 713 1,340 1,313 Electronic banking income 153 126 290 237 Secondary market mortgage income 153 38 288 89 Life insurance benefit - - 212 - Other 92 129 221 265 1,105 1,006 2,351 1,904 Non-interest expenses Salaries and employee benefits 2,154 2,270 4,488 4,532 Occupancy and equipment expenses 502 491 1,007 974 Outside data processing 512 517 1,038 987 Professional fees 113 121 191 255 Taxes, other than payroll, property and income 155 145 308 282 Write-downs, expenses, sales of other real estate owned, net 33 3 34 (22 ) Supplies 81 90 156 175 Other expenses 577 530 1,053 1,230 4,127 4,167 8,275 8,413 Income before income taxes 2,693 3,018 5,266 5,068 Provision for income taxes 903 1,018 1,690 1,701 Net income $ 1,790 $ 2,000 $ 3,576 $ 3,367 Weighted average shares outstanding: Basic 5,237 5,237 5,237 5,236 Diluted 5,268 5,264 5,266 5,268 Net income per share: Basic $ 0.34 $ 0.38 $ 0.68 $ 0.64 Diluted 0.34 0.38 0.68 0.64 Dividends per share 0.10 - 0.20 - (continued) 5. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net income $ 1,790 $ 2,000 $ 3,576 $ 3,367 Other comprehensive income (loss): Unrealized gains and (losses) arising during the period (1,108 ) (897 ) (538 ) (1,539 ) Reclassification of realized amount - Net change in unrealized gain (loss) on securities (1,108 ) (897 ) (538 ) (1,539 ) Less tax impact (377 ) (305 ) (183 ) (523 ) Other comprehensive income (loss): (731 ) (592 ) (355 ) (1,016 ) Comprehensive income $ 1,059 $ 1,408 $ 3,221 $ 2,351 See Accompanying Notes to Consolidated Financial Statements 6. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2007 2006 Cash flows from operating activities Net income $ 3,576 $ 3,367 Adjustments to reconcile net income to net cash from operating activities Depreciation 387 408 Provision for loan losses (128 ) (1,013 ) Amortization (accretion), net (20 ) 33 Stock compensation expense 74 68 FHLB stock dividends - (68 ) OREO writedowns (gains on sales), net 27 (15 ) Changes in : Interest receivable (18 ) 65 Loans held for sale (1,600 ) 190 Other assets 750 279 Interest payable 85 124 Other liabilities (231 ) (1,582 ) Net cash from operating activities 2,902 1,856 Cash flows from investing activities Purchases of securities available for sale (26,129 ) (11,012 ) Proceeds from maturities and calls of securities available for sale 23,507 15,788 Proceeds from sale of securities available for sale 25 - Redemption of FHLBstock, (net of purchases) (15 ) (53 ) Net change in federal funds sold (9,442 ) (964 ) Net change in loans 6 (13,451 ) Purchases of premises and equipment, net (238 ) (290 ) Proceeds from sale of other real estate acquired through foreclosure 154 1,881 Net cash from investing activities (12,132 ) (8,101 ) Cash flows from financing activities Net change in deposits 15,154 9,181 Cash dividends paid (1,047 ) - Repayment of Federal Home Loan Bank advances (2,274 ) (410 ) Repayment of subordinated notes - (1,402 ) Proceeds from other borrowings - 7,000 Repayment of other borrowed funds (3,168 ) (255 ) Early redemption of Trust Preferred Securities - (7,000 ) Proceeds from stock option exercises - 27 Net change in federal funds purchased (976 ) - Net change in agreements to repurchase securities 971 159 Net cash from financing activities 8,660 7,300 Net change in cash and cash equivalents (570 ) 1,055 Cash and cash equivalents at beginning of period 16,974 16,080 Cash and cash equivalents at end of period $ 16,404 $ 17,135 See Accompanying Notes to Consolidated Financial Statements 7. PREMIER FINANCIAL BANCORP, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) SIX MONTHS ENDED JUNE 30, 2007AND 2006 (UNAUDITED, DOLLARS IN THOUSANDS, EXCEPT PER SHARE DATA) 2007 2006 Supplemental disclosures of cash flow information: Cash paid during period for interest $ 6,177 $ 5,002 Loans transferred to real estate acquired through foreclosure 187 354 See Accompanying Notes to Consolidated Financial Statements 8. PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE1 - BASIS OF PRESENTATION The consolidated financial statements include the accounts of Premier Financial Bancorp, Inc. (the Company) and its wholly owned subsidiaries: June 30, 2007 Year Total Net Income Subsidiary Location Acquired Assets Qtr Six Mos Citizens Deposit Bank & Trust Vanceburg, Kentucky 1991 $ 121,440 $ 446 $ 890 Farmers Deposit Bank Eminence, Kentucky 1996 75,194 410 647 Ohio River Bank Ironton, Ohio 1998 87,155 295 541 First Central Bank, Inc. Philippi, West Virginia 1998 108,485 380 731 Boone County Bank, Inc. Madison, West Virginia 1998 155,466 614 1,220 Mt. Vernon Financial Holdings, Inc. Huntington, West Virginia 1999 617 (15 ) 185 Parent and Intercompany Eliminations (1,098 ) (340 ) (638 ) Consolidated Total 547,259 1,790 3,576 All significant intercompany transactions and balances have been eliminated. The Company adopted FASB Interpretation 48, Accounting for Uncertainty in Income Taxes (“FIN 48”), as of January 1, 2007.The Company and its subsidiaries are subject to U.S. federal income tax as well as income tax of the state of West Virginia.The Company recognizes interest related to income tax matters as interest expense and penalties related to income tax matters as other expense.The Company did not have any amounts accrued for interest and penalties at January 1, 2007.Under FIN 48, a tax position is recognized as a benefit only if it is "more likely than not" that the tax position would be sustained in a tax examination, with a tax examination being presumed to occur.The amount recognized is the largest amount of tax benefit that is greater than 50% likely of being realized on examination.For tax positions not meeting the "more likely than not" test, no tax benefit is recorded.The Company is no longer subject to examination by taxing authorities for years before 2002.The Company does not expect the total amount of unrecognized tax benefits to significantly increase in the next twelve months.The adoption had no effect on the Company’s financial statements. In September 2006, the FASB issued Statement No. 157, Fair Value Measurements.This Statement defines fair value, establishes a framework for measuring fair value and expands disclosures about fair value measurements.This Statement establishes a fair value hierarchy about the assumptions used to measure fair value and clarifies assumptions about risk and the effect of a restriction on the sale or use of an asset.The standard is effective for fiscal years beginning after November 15, 2007.The Company has not completed its evaluation of the impact of the adoption of this standard. In February 2007, the FASB issued Statement No. 159 – The Fair Value Option for Financial Assets and Financial Liabilities.The standard provides companies with an option to report selected financial assets and liabilities at fair value and establishes presentation and disclosure requirements designed to facilitate comparisons between companies that choose different measurement attributes for similar types of assets and liabilities.The new standard is effective for the Company on January 1, 2008.The Company does not expect the adoption of SFAS No. 159 to have a material impact on the financial statements 9. PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2 –SECURITIES Amortized cost and fair value of investment securities, by category, at June 30, 2007 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale U. S. Treasury securities $ 6,466 $ - $ (67 ) $ 6,399 U. S. agency securities 77,518 11 (865 ) 76,664 Obligations of states and political subdivisions 4,080 8 (90 ) 3,998 Mortgage-backed securities 37,661 2 (1,278 ) 36,385 Total available for sale $ 125,725 $ 21 $ (2,300 ) $ 123,446 Amortized cost and fair value of investment securities, by category, at December 31, 2006 are summarized as follows: Amortized Cost Unrealized Gains Unrealized Losses Fair Value Available for sale U. S. Treasury securities $ 6,454 $ - $ (53 ) $ 6,401 U. S. agency securities 77,885 43 (1,017 ) 76,911 Obligations of states and political subdivisions 3,413 15 (15 ) 3,413 Mortgage-backed securities 35,332 40 (755 ) 34,617 Corporate securities 25 - - 25 Total available for sale $ 123,109 $ 98 $ (1,840 ) $ 121,367 Securities with unrealized losses at June 30, 2007 aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. treasury securities $ 1,472 $ (12 ) $ 4,927 $ (55 ) $ 6,399 $ (67 ) U.S. agency securities 20,656 (105 ) 49,000 (760 ) 69,656 (865 ) Obligations of states and political subdivisions 2,812 (86 ) 206 (4 ) 3,018 (90 ) Gov’t guaranteed mortgage-backed securities 1,321 (23 ) 11,873 (574 ) 13,194 (597 ) Mortgage-backed securities 9,626 (84 ) 13,288 (597 ) 22,914 (681 ) Total temporarily impaired $ 35,887 $ (310 ) $ 79,294 $ (1,990 ) $ 115,181 $ (2,300 ) 10. PREMIER FINANCIAL BANCORP, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED, DOLLARS IN TABLES IN THOUSANDS, EXCEPT PER SHARE DATA) NOTE2–SECURITIES - continued Securities with unrealized losses at December 31, 2006 aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are as follows: Less than 12 Months 12 Months or More Total Description of Securities Fair Value Unrealized Loss Fair Value Unrealized Loss Fair Value Unrealized Loss U.S. treasury securities $ 5,435 $ (32 ) $ 966 $ (21 ) $ 6,401 $ (53 ) U.S. agency securities 3,735 (12 ) 63,145 (1,005 ) 66,880 (1,017 ) Obligations of states and political subdivisions 1,581 (12 ) 322 (3 ) 1,903 (15 ) Gov’t guaranteed mortgage-backed securities - - 13,121 (381 ) 13,121 (381 ) Mortgage-backed securities 943 (3 ) 14,720 (371 ) 15,663 (374 ) Total temporarily impaired $ 11,694 $ (59 ) $ 92,274 $ (1,781 ) $ 103,968 $ (1,840 ) The investment portfolio is predominately high quality interest-bearing bonds with defined maturity dates backed by the U.S. Government or Government sponsored agencies.The unrealized losses at June 30, 2007 and December 31, 2006 are price changes resulting from changes in the interest rate environment and are not considered to be other than temporary declines in the value of the securities.Their fair value is expected to recover as the bonds approach their maturity date and/or market conditions improve. NOTE3
